Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 1 of 30 PageID #: 4
                                                                                                      Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
                                                                              19SL-CC00656
  Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 2 of 30 PageID #: 5



             IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI
                             21st JUDICIAL CIRCUIT

                                               )
BTR, P.C.                                      )
                                               )
      Plaintiff,                               )     Cause No: __________________
vs.                                            )
                                               )
CITY OF CHESTERFIELD, MISSOURI                 )     Division No.: ________________
                                               )
Serve At:                                      )
                                               )
Vickie Hass, City Clerk                        )
690 Chesterfield Pkwy West                     )
Chesterfield, Missouri 63017                   )
                                               )
      Defendant.                               )

                 PETITION FOR INVERSE CONDEMNATION/TAKING,
               VIOLATIONS OF DUE PROCESS, AND JUDICIAL REVIEW

       COMES NOW Plaintiff BTR, P.C., by and through the undersigned counsel, and for its

Petition for Inverse Condemnation/Taking, Violations of Due Process, and Judicial Review

against Defendant City of Chesterfield, Missouri, states as follows:

                                          Introduction
       1.      This is a cause of action seeking injunctive and declaratory relief, damages, and

legal fees and costs relating to Defendant City of Chesterfield, Missouri’s (the “Defendant”)

actions that have resulted in an improper and unconstitutional taking of Plaintiff BTR, P.C.’s (the

“Plaintiff”) real property, located at 2264 Clarkson Road, Chesterfield, Missouri 63017 (the

“Subject Property”) in violation of the U.S. Constitution and the Missouri Constitution when

Defendant denied Plaintiff’s request for a zoning map amendment of the Subject Property from

an “R2” Residence District (15,000 square foot minimum) and “C-8” Planned Commercial to a

“PC” Planned Commercial District, effectively confiscating the Subject Property from Plaintiff
                                                                                                     Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 3 of 30 PageID #: 6



and making it into a park/vacant lot for the quasi-exclusive benefit for itself and some local

residents.

        2.     Plaintiff’s claims arise under the Fifth and Fourteenth Amendments of the U.S.

Constitution; Article I, Sections 26 and 28 of the Missouri Constitution; and 42 U.S.C. §§ 1983

and 1988.

                                           The Parties

        3.     Plaintiff is a Professional Corporation in good standing, created under the laws of

the State of Missouri, with its principal place of business located in St. Louis County, Missouri.

        4.     Plaintiff is the owner of the Subject Property.

        5.     For more than twenty-five years, Plaintiff owned and operated a small business (a

veterinary clinic) in the City of Chesterfield, Missouri, serving the residents of Chesterfield

Missouri and surrounding communities.

        6.     Defendant is a municipal corporation organized in 1988 and existing under the

laws of Missouri as a Third-Class City pursuant to the provisions set forth in the Missouri

Revised Statutes (“Mo. Rev. Stat.”) §72.030, wholly located in St. Louis County, Missouri.

                                     Jurisdiction and Venue

        7.     This Court has jurisdiction over of this cause of action to correct the improper

taking and confiscation of the Subject Property without just compensation, and in destroying the

value of the Subject Property for reasons unrelated to the principle that landowners may use and

develop property in accordance with established expectations.

        8.     Venue of this cause of action is proper as well before this Court because the

Subject Property, the Defendant and the acts, omissions and wrongful conduct alleged herein all

are located and occurred in St. Louis County, Missouri.


                                                 2
	
                                                                                                        Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 4 of 30 PageID #: 7



                                      The Subject Property

         9.    The Subject Property is currently a vacant lot encompassing approximately 0.9

acres.

         10.   The Subject Property has been a vacant lot with dual zoning for decades.

         11.   In 2017, Plaintiff purchased the Subject Property with the reasonable expectation

that it could build a small professional building on the Subject Property.

         12.   The Subject Property abuts to its south the Clarkson-Wilson Center, a commercial

shopping center that contains multiple commercial buildings and businesses (the “Shopping

Center”), including space formerly leased by the Plaintiff in the operation of its veterinary clinic.

To the west of the Subject Property, across Clarkson Road (a/k/a Missouri Highway 340, which

is a four-lane highway) is the Bucholtz Mortuary, consisting of a 13,500 square foot commercial

building with significant parking on a 3-acre lot. The Shopping Center was built in or around

1970, and the mortuary was built in 1994. Both the Shopping Center and the Bucholtz Mortuary

abut residential properties, and along Clarkson Road there are multiple examples of commercial

and residential properties existing side-by-side.

         13.   The Subject Property is bordered generally by Clarkson Road to the west,

Clarkson Woods Drive to the north, a residential subdivision known as Clarkson Woods

Subdivision to the east, and the Shopping Center to the south.

         14.   On the easternmost portion of the Subject Property running north and south there

is a road created pursuant to easement that allows ingress-egress solely to the Shopping Center

from Clarkson Woods Drive (the “Easement Road”). This easement and existing road has been

in place for decades.




                                                    3
	
                                                                                                      Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 5 of 30 PageID #: 8



        15.    The owners of the Shopping Center maintain the Easement Road, which serves

the commercial Shopping Center and does not provide ingress or egress to or from the Clarkson

Woods Subdivision.

        16.    The Easement Road diminishes the amount of the Subject Property that Plaintiff

may use for any purpose, and it serves as a buffer between that portion of the Subject Property

that would contain the improvements that Plaintiff desires to build, and the solid fence of the one

home in Clarkson Woods Subdivision that is adjacent to the Subject Property to the east.

        17.    The Clarkson Woods Subdivision has ingress-egress from Clarkson Road into the

subdivision via Clarkson Woods Drive directly to the north of the Subject Property. Further

north, on the other side of Clarkson Woods Drive and set back from that drive, are several homes

in Clarkson Woods Subdivision.

        18.    A monument-type signage relating to and advertising the Clarkson Woods

Subdivision has been constructed on an additional easement on the Subject Property at the

southeast corner of the intersection of Clarkson Road and Clarkson Woods Drive.

        19.    The Subject Property is burdened uniquely by two different and conflicting

zoning classifications established decades ago when the commercial and residential

developments were planned and initiated by Defendant.

        20.    Approximately 33% of the Subject Property is zoned commercial (C-8 Planned

Commercial) and 67% is zoned residential (R-2 Residential District), and as noted above,

portions of the Subject Property contain the Easement Road and the monument-type signage

both for commercial purposes.

        21.    The C-8 portion of the Subject Property abuts the rear of the Shopping Center on

the south side of the Subject Property, but that portion of the Subject Property is too small and



                                                 4
	
                                                                                                     Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 6 of 30 PageID #: 9



landlocked to support a commercial development, or for that matter any building improvement

development, on its own.

        22.    The R-2 portion of the Subject Property is too small to construct a residence

because of setback and other restrictions established by Defendant, plus it is in a location where

any residence constructed (if at all possible) would be undesirable and without any real market.

        23.    Upon information and belief, at one time many years ago, the Subject Property

was included within the boundaries of the land that became the Clarkson Woods Subdivision, but

the Subject Property was excluded from the s Clarkson Woods Subdivision during platting, and

did not become, and currently is not, part of the residential Clarkson Woods Subdivision because

of the intentional decision by the prior owners or developers of the subdivision land when they

were establishing the boundaries of the Clarkson Woods Subdivision.

        24.    In 1972, the land on which the Shopping Center was built was platted to create

two separate lots, with the Shopping Center on one lot and the adjoining Subject Property

designated “Lot 2” and labeled for “Future Development Proposed.” Upon information and

belief, this commercial platting and commercial expectation occurred as part of the original

owners’ and/or developers of the subdivision land decision to exclude the Subject Property from

the Clarkson Woods Subdivision boundaries and to include the Subject Property on land

expected to be commercially developed.

        25.    Upon information and belief, the Subject Property’s split-zoning was not

corrected earlier because Lot 2 was not ready for future commercial development when the

Shopping Center was developed and there was no immediate need to rezone the entire Subject

Property as C-8 to correct the anomaly of the split-zoning.




                                                 5
	
                                                                                                      Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 7 of 30 PageID #: 10



         26.   Upon information and belief, the Subject Property was subject to split-zoning

when Defendant was incorporated in 1988 and is still subject to this untenable zoning.

                        Plaintiff’s Acquisition of The Subject Property

         27.   The veterinary clinic owned and operated by Plaintiff was a successful small

business in the City of Chesterfield, Missouri for many years, and it was located within the

Shopping Center, approximately 50 feet from the southeast corner of the Subject Property.

         28.   Plaintiff’s intent and expectation prior to purchase the Subject Property was to

acquire the Subject Property, rezone it so that its split-zoning would change to an economically-

viable commercial classification, and create professional space for an appropriate small business

such as a veterinary, medical or dental clinic or for another non-retail small business in an

attractive and conforming residential-style building.

         29.   Months prior to contracting for the purchase of the Subject Property, Plaintiff

informed the then Trustees of the Clarkson Woods Subdivision of its intended use of the Subject

Property (as explained above) and to obtain assurances that the Trustees generally were

agreeable to the Plaintiff’s intended use of the Subject Property. Plaintiff had been a good

neighbor for many years and its clients include residents of the subdivision. Plaintiff desired

then, and still desires, to develop an attractive and appropriate building that would not be out of

place in the space between the subdivision and the Shopping Center.

         30.   Informing the then Trustees of the Clarkson Woods Subdivision of Plaintiff’s

intended use of the Subject Property (as explained above) was not because of any duty or

requirement to obtain approval from the residential neighbors, but rather as part of the desire to

be a good neighbor. At such time, the then Trustees of the Clarkson Woods Subdivision

expressed no objections to Plaintiff’s plan, and in fact, embraced it.



                                                  6
	
                                                                                                      Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 8 of 30 PageID #: 11



         31.   In reliance on these assurances and on an expectation that the Defendant would

permit the rezoning of the Subject Property from existing as a worthless vacant lot unusable for

any residential or commercial use to fulfill the commercial development of the lot contemplated

when the commercial space was platted, Plaintiff purchased the Subject Property.

         32.   Plaintiff also relied upon the fact that the Subject Property abutted the commercial

Shopping Center, is burdened by the commercial Easement Road, the general commercial nature

of that part of Clarkson Road adjacent to residential areas, and the fact that the Subject Property

had been excluded intentionally from the boundaries of the residential subdivision by prior

owners of the subdivision land.

                             History of Plaintiff’s Rezoning Effort

         33.   In the months following Plaintiff’s purchase of the Subject Property, Plaintiff

diligently undertook reasonable steps in expectation that the Subject Property would be

appropriately zoned with one classification as planned in platting the land many years ago,

permitting a commercial building to turn the valueless vacant lot into an economically-viable

property for appropriate small businesses.

         34.   In pursuit of this zoning, and though not required for it, Plaintiff retained

architects, landscape designers and engineers to provide concept drawings and plans so that

Defendant and Defendant’s residents could see the kind of appropriate development Plaintiff

contemplated for the Subject Property.

         35.   In early 2018, Plaintiff presented its rezoning application to the Defendant.

         36.   During the process to obtain rezoning, Plaintiff made revisions to its plans to

conform with recommendations and observations made by Defendant’s Planning Commission

staff, which were described to Plaintiff as revisions designed to address various concerns voiced


                                                 7
	
                                                                                                  Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 9 of 30 PageID #: 12



by some Clarkson Woods Subdivision residents. As part of Plaintiff’s effort to be a good

neighbor, Plaintiff spent time and money to adjust the plans.

         37.   During the rezoning process with Defendant, Plaintiff agreed to Defendant’s

imposed significant limitations on the type of businesses to be located in the building for the

Subject Property. Again, this was also to conform with recommendations and observations made

by Defendant’s Planning Commission staff, and to address various concerns voiced by some

Clarkson Woods Subdivision residents.

         38.   Plaintiff expressly limited the uses that would be permitted on the Subject

Property to accommodate Defendant’s Planning Commission staff’s concerns, and to ensure that

the nature and character of the actual commercial uses would be appropriate and the actual

structure would blend in with the surrounding businesses and residences.

         39.   The uses to which Plaintiff limited the Subject Property after rezoning were

significantly more restricted than those allowed in the Shopping Center (which includes

restaurants and retailers with business hours that extend into the evening) and/or in the uses

permitted in Defendant's C-8 zoning for other commercial developments, and additionally, the

many uses generally allowed in a “PC” Planned Commercial District.

         40.   Plaintiff expended significant time and money to, among other things, modify its

application to accommodate Defendant’s Planning Commission staff’s concerns.

         41.   Plaintiff expended significant time and money to, among other things, modify its

application to also accommodate Clarkson Woods Subdivision residents’ expressed concerns.

         42.   After several meetings with staff and modifications of plans, Defendant’s

Planning Commission recommended the rezoning of the Subject Property by a unanimous 8-0

vote. The vote occurred even though, at a public hearing before the vote, some neighbors of the



                                                 8
	
                                                                                                      Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 10 of 30 PageID #: 13



Clarkson Woods Subdivision expressed concerns with any change from the Subject Property’s

use as a vacant lot and a free park for them.

         43.   After unanimous recommendation of the rezoning, some residents of Clarkson

Woods and others continued their campaign to oppose the rezoning and to force Plaintiff to keep

the Subject Property a vacant lot and a free park or open space for them.

         44.   Though there was support expressed for Plaintiff’s rezoning and development

plans by residents of the subdivision, an organized, small group of the Clarkson Woods

Subdivision’s residents – led by a Defendant City Councilwoman - expressed objections to

Plaintiff’s proposed redevelopment, including the same objections stated at the first reading of

Plaintiff’s rezoning ordinance.

         45.   Many of the objections to the Plaintiff’s rezoning request were based on

demonstrably unreasonable and unsubstantiated premises and a naked desire to force Plaintiff to

keep the property a vacant lot for the sole benefit of the objectors as a park or as an open space.

         46.   Plaintiff continued to try to accommodate neighbor concerns, but the objecting

residents would accept only that Plaintiff construct a residential house on the Subject Property

(which is impossible) or retain the Subject Property as a vacant lot or park space for the

objecting residents’ benefit.

         47.   Though its own duly-appointed Planning Commission had approved the project

by a unanimous 8-0 vote, on September 17, 2018, at the scheduled monthly meeting of

Defendant’s City Council, the Defendant’s City Council yielded to political and other pressure

and voted against Plaintiff’s rezoning application by a unanimous 8-0 vote. While a presentation

of the proposal approved by Defendant’s Planning Commission occurred and Defendant’s City

Council permitted unsworn short comments from residents to be made, Defendant’s City Council



                                                  9
	
                                                                                                       Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 11 of 30 PageID #: 14



made no analysis of the effects on Plaintiff of the decision to reject the zoning and thereby take

and confiscate Plaintiff’s property for public use as a vacant lot for the benefit of some neighbors

and for the political interests of the members of the Defendant’s City Council.

         48.   Defendant’s City Council did not render any formal decision nor did Defendant’s

City Council identify any realistic uses that its decision would permit on the Subject Property.

Defendant’s City Council did not identify any economic value for the Subject Property under the

zoning it retained in place, nor did it describe any reasons why its political members ignored the

unanimous approval of the project by Defendant’s Planning Commission and staff charged with

making recommendations about rezoning requests such as the one at issue here. Defendant’s

City Council further did not acknowledge the split-zoning of the Subject Property and the fact

that the surrounding area contained other commercial properties adjacent to residential

properties.

         49.   While the area at issue is also within a Comprehensive Land Use Plan area, that

Plan has been modified and amended many times over the years, and at the time of Defendant’s

City Council’s decision noted above, Defendant was soliciting qualifications from individuals

and/or firms to develop an updated Comprehensive Land Use Plan to address opposition to

developments and to reflect recent development trends within Defendant’s boundaries.

Plaintiff’s requested rezoning fits within Defendant’s recognition of the need to revise the

existing Comprehensive Land Use Plan, and the requested rezoning is within the power and duty

of Defendant to approve.

         50.   The Subject Property has no residential use because, as admitted by the Defendant

in the rezoning process initiated by Plaintiff, a residential house cannot be built on it because of

Defendant’s setback requirements.



                                                  10
	
                                                                                                     Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 12 of 30 PageID #: 15



         51.   Additionally, the Subject Property has no residential use because, among other

reasons, of the existence of the commercial Easement Road, and because the Subject Property

abuts Clarkson Road and the back of the Shopping Center and there is a large commercial

mortuary across the Clarkson Road to the west of the Subject Property.

         52.   The Subject Property has no commercial use because much of it is zoned for

residential use only and, as noted above, the 33% commercially-zoned portion of the Subject

Property is landlocked and directly abuts the back of the Shopping Center.

         53.   The current zoning of the Subject Property does not permit development for either

residential or commercial use, making the real property worthless and without any economic

viability unless the requested zoning change is permitted.

         54.   Because Defendant decided to reject Plaintiff’s request to rezone the Subject

Property, Defendant has taken and confiscated Plaintiff’s Subject Property to force it to remain a

vacant lot or a free park for the quasi-exclusive benefit for itself and some local residents, and

has destroyed all value to Plaintiff for this property.

         55.   The action of Defendant to reject rezoning has taken and confiscated Plaintiff’s

property to force it to remain an open-space vacant lot or free park.

         56.   Defendant’s decision has destroyed Plaintiff’s investment-backed expectations,

and has destroyed all of Plaintiff’s expected value in the Subject Property because, as zoned, the

Subject Property cannot support either a residential or a commercial use.

         57.   Defendant did not weigh the nature and extent of the conflicting surrounding

residential and commercial developments nor did it consider the history of the split-zoning of the

Subject Property, including the intentional exclusion of the Subject Property from the residential




                                                   11
	
                                                                                                     Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 13 of 30 PageID #: 16



subdivision and the described use of the Subject Property as part of a future commercial

development adjacent to the Shopping Center.

         58.   There is no significant use for the Subject Property as currently zoned and it will

remain a vacant lot or free park with an economic value at less than zero based on the costs to

Plaintiff of owning and maintaining property that, because of improper zoning, has no possible

residential or commercial use.

         59.   Plaintiff’s investment-backed expectations were consistent with good planning

practice, were made in a manner that is not detrimental to the permitted developments and uses

in a “PC” Planned Commercial District, and the plans were visibly compatible with the permitted

uses of the surrounding area, were desirable to preserve and promote the public health, safety

and general welfare of the City of Chesterfield, Missouri, and were reasonable based on (a) the

surrounding area including abutting commercial developments, (b) the outdated and likely

mistaken split-zoning of the Subject Property, (c) the history of the Subject Property being

excluded from the residential subdivision, (d) the initial support from the Trustees of the

residential subdivision, and (e) the actual abutment to the Shopping Center, the identification of

the Subject Property as Lot 2 and a future development on relevant plats.

         60.   Defendant’s action in refusing to allow any reasonable commercial development

of the Subject Property was not reasonable and intentionally destroyed all value to the property.

         61.   Defendant’s refusal to rezone and approve development of the Subject Property

serves as a per se taking of and a physical invasion and confiscation by the government on the

property because Defendant did not merely adjust the benefits and burdens of economic life to

permit a less than full economic use rather than another economic use. Rather, Defendant




                                                 12
	
                                                                                                      Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 14 of 30 PageID #: 17



refused to permit Plaintiff any economically valuable use of the Subject Property, including a use

totally in compliance with the adjoining commercial Shopping Center.

         62.   Defendant’s actions have resulted in a taking and confiscation of private property

without any benefit to the public good or use, and reveal Defendant’s intention to take the

Subject Property and to force it to remain a vacant lot or free park.

         63.   Defendant is also void of any ordinance that would have required Defendant to

provide the Plaintiff regarding its application for rezoning of the Subject Property with a hearing

conducted on the record, in which for instance, witnesses would give testimony under oath and

be examined and cross-examined, formal rules of evidence would be followed, and/or Defendant

would need to render written findings of fact and conclusions of law.

         64.   In addition, Mo. Rev. Stat. §536.150 of MAPA provides that municipality’s

decisions made in the course of applying and/or enforcing zoning ordinances in noncontested

cases are subject to judicial review if such a decision affects “the legal rights, duties or

privileges of any person....” see §536.150.1, and Hagely v. Board of Educ. of Webster Groves

School Dist., 841 S.W.2d 663, 667 (Mo. banc 1992).

         65.   Furthermore, in a review under Mo. Rev. Stat. §536.150 of a noncontested case,

the standard of review is de novo. That is, the trial court reaches its judgment without reference

to the evidence upon which the administrative decision was made; but instead, the trial court

reaches its judgment based upon the evidence it hears and receives in order to determine the

validity of the administrative decision(s). See also See State v. Missouri State Highway Patrol,

168 S.W.3d 122, 128 (Mo. banc 2005), which held that: “…the trial court’s review should... [be]

confined to the ‘exclusively legal considerations’ of whether the [decision] was unconstitutional,

unlawful, unreasonable, arbitrary, capricious, or otherwise involved an abuse of discretion.”



                                                  13
	
                                                                                                       Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 15 of 30 PageID #: 18



                           Count I -- Inverse Condemnation/Taking

         66.    Plaintiff restates and incorporates by reference as if fully set forth herein, the

paragraphs and allegations set forth above. To the extent that allegations contained in this Count

are inconsistent with any other allegations contained in this Petition, the allegations contained in

this Count are made in the alternative.

         67.    Defendant’s September 17, 2018 unanimous 8-0 vote against Plaintiff’s rezoning

application included a “no” vote from Councilwoman Michelle Ohley who, because of personal

interest and animus, should have recused herself as required by municipal ordinances and

Missouri law.

         68.    Defendant’s conduct and actions herein were not warranted by the facts, were

illegal, unjust, arbitrary, capricious, unauthorized, willful, malicious and aimed at harming a

Missouri small business, forcing said small business to own the Subject Property that is a

valueless vacant lot.

         69.    Upon information and belief, Defendant’s arbitrary and capricious decision was

improperly influenced by, and served to benefit, one member of Defendant’s City Council who

resided in the Clarkson Woods subdivision. Ms. Ohley is a resident in the Clarkson Woods

Subdivision, and, upon information and belief has advised current subdivision trustees and

residents on how to object to the proposed development, personally lobbied and pressured other

members of Defendant’s City Council to reject the requested development and zoning for her

benefit, and voted on a matter personally affecting her.

         70.    Defendant’s action as described herein has destroyed the economic value of the

Plaintiff's Subject Property, and Defendant has thereby de facto taken and confiscated the




                                                  14
	
                                                                                                           Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 16 of 30 PageID #: 19



Plaintiff’s Subject Property for a public use or purpose by depriving Plaintiff’ vested right in a

conforming use on the Subject Property.

         71.     Defendant’s actions have taken Plaintiff’s property per se or, alternatively, the

actions have resulted in a compensable taking of the property, in violation of the U.S.

Constitution and the Missouri Constitution.

         72.     Despite demand, Defendant has failed and refused to pay the Plaintiff just

compensation for de facto taking and depriving Plaintiff’ vested right in a conforming use on the

Subject Property.

         73.     In addition, Plaintiff have suffered other damages in the form of interest charges

on outstanding debt, the cost of insuring, repairing, and maintaining the Subject Property, and

lost income due to inability of operating a small business (such as a veterinary clinic) on the

Subject Property since the date the date of Defendant’s de facto taking and depriving Plaintiff’

vested right in a conforming use on the Subject Property. Such other damages are continuing.

         WHEREFORE, Plaintiff BTR, P.C. respectfully requests this Court:

         I.    Find the denial by Defendant City of Chesterfield, Missouri — through its City

               Council, directly contrary to the recommendations of its Planning and Zoning

               Commission — of Plaintiff’s request for a zoning map amendment of the Subject

               Property from an “R2” Residence District (15,000 square foot minimum) and “C-8”

               Planned Commercial to a “PC” Planned Commercial District were not warranted by

               the facts, were illegal, unjust, arbitrary, capricious, unauthorized, and contrary to the

               provisions of the Defendant’s zoning code; and/or were in violation of the laws of

               the State of Missouri and contrary to the general purpose and interest of the laws of




                                                     15
	
                                                                                                           Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 17 of 30 PageID #: 20



               the State of Missouri; and/or were in violation of the U.S. Constitution and the

               Missouri Constitution;

         II. Order Defendant to reverse such denial and issue to Plaintiff its requested zoning

               map amendment of the Subject Property from an “R2” Residence District (15,000

               square foot minimum) and “C-8” Planned Commercial to a “PC” Planned

               Commercial District;

         III. Render judgment in favor of Plaintiff and against Defendant in an amount in excess

               of the jurisdictional amount of Twenty-Five Thousand and 00/100 Dollars

               ($25,000.00) for its damages for the taking of Plaintiff’s property either permanently

               if the denial of the rezoning is not reversed or for the period of time from the date

               Defendant’s actions prevented proper zoning and approval of the plans, to the date

               Defendant actually approves the zoning and development, which damages should at

               least include losses suffered by Plaintiff for the period of the taking, all to be proven

               at trial; and

         IV. Award Plaintiff its attorneys’ fees, the court cost and other expenses that Plaintiff

               has and will incurred in this case; and

         V. Award Plaintiff such other and further or different relief, as this Court deems lawful

               and proper.

                                Count II -- Violations of Due Process

         74.      Plaintiff restates and incorporates by reference as if fully set forth herein, the

paragraphs and allegations set forth above. To the extent that allegations contained in this Count

are inconsistent with any other allegations contained in this Petition, the allegations contained in

this Count are made in the alternative.



                                                     16
	
                                                                                                       Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 18 of 30 PageID #: 21



         75.   Defendant’s actions have violated Plaintiff’s substantive due process rights to

control the Subject Property found in the Fifth and Fourteenth Amendments to the U.S.

Constitution, and its actions entitle Plaintiff to resulting damages pursuant to 42 U.S.C. §§ 1983

and 1988.

         76.   The Subject Property is a property interest protected by the U.S. Constitution.

         77.   Defendant’s intentional actions are truly irrational and outside the scope of

appropriate actions by a city, for reasons identified herein and others that may be discovered

prior to trial, including, but not limited to: ignoring the unanimous finding and recommendation

of the Defendant’s Planning Commission to approve rezoning; refusing to rezone knowing that

said refusal destroyed all value in the Subject Property or forced an unreasonable reduced value,

to Plaintiff or to any subsequent owner of the Subject Property; permitting a Council member to

vote and participate in the Defendant’s City Council’s voting and consideration although the

member had a conflict of interest as a resident of Clarkson Woods Subdivision; and refusing to

acknowledge or weigh the totality of the surrounding area and the prior decision to exclude the

Subject Property from the residential subdivision and to include the Subject Property as Lot 2 of

two lots existing for the Shopping Center for future development.

         78.   In addition to declaratory and injunctive relief to rezone and permit the

construction of an appropriate small business building, Plaintiff is entitled to damages for the

period of time from the date Defendant’s actions prevented proper zoning and approval of the

plans, until Defendant actually approves the zoning and development, which damages should at

least include losses suffered by Plaintiff for the period of the taking, including attorney fees and

other costs and expenditures caused by this delay and the requirement to have the




                                                  17
	
                                                                                                         Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 19 of 30 PageID #: 22



unconstitutional taking stopped. The requested remedy herein falls under 42 U.S.C. §§1983 and

1988 for truly egregious and extraordinary improper government actions.

         79.     Alternatively, if declaratory or injunctive relief is not ordered, Plaintiff requests

damages, fees and costs under 42 U.S.C. §§ 1983 and 1988 for the improper taking of Plaintiff’s

property by truly egregious and extraordinary improper government actions.

         WHEREFORE, Plaintiff BTR, P.C. respectfully requests this Court:

          I.     Find the denial by Defendant City of Chesterfield, Missouri — through its City

                 Council, directly contrary to the recommendations of its Planning and Zoning

                 Commission — of Plaintiff’s request for a zoning map amendment of the Subject

                 Property from an “R2” Residence District (15,000 square foot minimum) and “C-

                 8” Planned Commercial to a “PC” Planned Commercial District were not

                 warranted by the facts, were illegal, unjust, arbitrary, capricious, unauthorized,

                 and contrary to the provisions of the Defendant’s zoning code; and/or were in

                 violation of the laws of the State of Missouri and contrary to the general purpose

                 and interest of the laws of the State of Missouri; and/or were in violation of the

                 U.S. Constitution and the Missouri Constitution;

          II.    Order Defendant to reverse such denial and issue to Plaintiff its requested zoning

                 map amendment of the Subject Property from an “R2” Residence District (15,000

                 square foot minimum) and “C-8” Planned Commercial to a “PC” Planned

                 Commercial District;

          III.   Render judgment in favor of Plaintiff and against Defendant in an amount in

                 excess of the jurisdictional amount of Twenty-Five Thousand and 00/100 Dollars

                 ($25,000.00) for its damages for the period of time from the date Defendant’s



                                                   18
	
                                                                                                         Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 20 of 30 PageID #: 23



                actions prevented proper zoning and approval of the plans, to the date Defendant

                actually approves the zoning and development, which damages should at least

                include losses suffered by Plaintiff for the period of the taking, all to be proven at

                trial; or in the alternative, if declaratory or injunctive relief requiring proper

                rezoning and development is not ordered, Plaintiff requests damages, fees and

                costs under 42 U.S.C. §§ 1983 and 1988 for the improper taking of Plaintiff’s

                property by truly egregious and extraordinary improper government actions in an

                amount in excess of the jurisdictional amount of Twenty-Five Thousand and

                00/100 Dollars ($25,000.00), all to be proven at trial; and

          IV.   Award Plaintiff its attorneys’ fees, the court cost and other expenses that Plaintiff

                has and will incurred in this case; and

          V.    Award Plaintiff such other and further or different relief, as this Court deems

                lawful and proper.

                                     Count III -- Judicial Review

         80.    Plaintiff restates and incorporates by reference as if fully set forth herein, the

paragraphs and allegations set forth above. To the extent that allegations contained in this Count

are inconsistent with any other allegations contained in this Petition, the allegations contained in

this Count are made in the alternative.

         81.    Defendant’s decision in this matter, a noncontested matter under Missouri law,

was not lawfully exercised and was arbitrary and capricious, with no consideration or analysis of

the economic or property right consequences of its decision on the Plaintiff, and without any

competent or substantial evidence on the record to support Defendant’s decision, and in violation

of the property rights of the Plaintiff established by the constitutions of Missouri and the United



                                                   19
	
                                                                                                    Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 21 of 30 PageID #: 24



States, thereby making the challenged decision a non-discretionary decision not subject to any

deference or controlling consideration.

         82.   This Court is to review the decision de novo under the facts as they appear to the

Court because Defendant’s decision ignored constitutional requirements and the related analysis

required when property rights and expectations are being taken, thereby making the decision to

take property without compensation not one legally vested in Defendant’s discretion in

considering rezoning requests.

         83.   To remedy the above-described taking, Plaintiff seeks declaratory and injunctive

relief ordering Defendant to approve Plaintiff’s rezoning request and to approve the proposed

development forthwith, or alternatively, Defendant be required to pay for the property it has

taken for vacant land or park purposes.

         84.   In addition, Plaintiff is entitled to damages for the period of time from the date

Defendant’s actions prevented proper zoning and approval of the plans, to the date Defendant

actually approves the zoning and development, which damages should at least include losses

suffered by Plaintiff for the period of the taking, including attorney fees and other costs and

expenditures caused by this delay and the requirement to have the unconstitutional taking

stopped.

         85.   Furthermore, Plaintiff have suffered other damages in the form of interest charges

on outstanding debt, the cost of insuring, repairing, and maintaining the Subject Property, and

lost income due to inability of operating a small business (such as a veterinary clinic) on the

Subject Property since the date the date of Defendant’s de facto taking and depriving Plaintiff’

vested right in a conforming use on the Subject Property. Such other damages are continuing.




                                                20
	
                                                                                                      Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 22 of 30 PageID #: 25



         86.     If a wrongful taking is found, but Defendant is not ordered to change the zoning,

damages for the taking should be awarded, to include the loss of property value and the

economic expectations for the Subject Property, plus costs (including all costs that might be

required by Defendant to maintain an otherwise valueless vacant lot) and fees, including attorney

fees.

                 WHEREFORE, Plaintiff BTR, P.C. respectfully requests this Court:

         I.      Find the denial by Defendant City of Chesterfield, Missouri — through its City

                 Council, directly contrary to the recommendations of its Planning and Zoning

                 Commission — of Plaintiff’s request for a zoning map amendment of the Subject

                 Property from an “R2” Residence District (15,000 square foot minimum) and “C-

                 8” Planned Commercial to a “PC” Planned Commercial District were not

                 warranted by the facts, were illegal, unjust, arbitrary, capricious, unauthorized,

                 and contrary to the provisions of the Defendant’s zoning code; and/or were in

                 violation of the laws of the State of Missouri and contrary to the general purpose

                 and interest of the laws of the State of Missouri; and/or were in violation of the

                 U.S. Constitution and the Missouri Constitution;

         II.     Order Defendant to reverse such denial and issue to Plaintiff its requested zoning

                 map amendment of the Subject Property from an “R2” Residence District (15,000

                 square foot minimum) and “C-8” Planned Commercial to a “PC” Planned

                 Commercial District;

          III.   Rendered judgment in favor of Plaintiff and against Defendant City of

                 Chesterfield, Missouri in an amount in excess of the jurisdictional amount of

                 Twenty-Five Thousand and 00/100 Dollars ($25,000.00) for its damages for the



                                                  21
	
                                                                                                          Electronically Filed - St Louis County - February 13, 2019 - 01:22 PM
    Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 23 of 30 PageID #: 26



                  taking of the Subject Property, to include the loss of property value and the

                  economic expectations for the Subject Property, plus costs (including all costs that

                  might be required by Defendant to maintain an otherwise valueless vacant lot) and

                  fees, all to be proven at trial; and

          IV.     Award Plaintiff its attorneys’ fees, the court cost and other expenses that Plaintiff

                  has and will incurred in this case; and

          V.      Award Plaintiff such other and further or different relief, as this Court deems

                  lawful and proper.

                Dated: February 13, 2019          KAZANAS LC

                                                  By: /s/ Dan J. Kazanas
                                                     DAN J. KAZANAS, MBN 31056
                                                     CHANTAL B. METHOT, MBN 60604
                                                     321 West Port Plaza Drive, Suite 201
                                                     Saint Charles, Missouri 63146
                                                     (314) 499-8174 (Phone)
                                                     (314) 499-8173 (Facsimile)
                                                     dan.kazanas@global-lawfirm.com
                                                     chantal.methot@global-lawfirm.com


                                                         ATTORNEYS FOR PLAINTIFF




                                                         22
	
Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 24 of 30 PageID #: 27
            Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 25 of 30 PageID #: 28
In the
                                                                                          FILED
CIRCUIT COURT                                                                            3/11/2019
Of St. Louis County, Missouri                                                        JOAN M. GILMER
                                                                                      CIRCUIT CLERK
BTR, P.C.                                 March 11, 2019                            ST. LOUIS COUNTY
Plaintiff                                 Date

vs.                                       19SL-CC00656
                                          Case Number

CITY OF CHESTERFIELD, MISSOURI            DIV12
Defendant                                 Division




                               CASE ASSIGNMENT MEMO

             ASSIGNMENT TO ASSOCIATE CIRCUIT JUDGE
             Pursuant to Local Rule 6.1, case __ assigned __ reassigned to Division for hearing and
             determination on the record under practices and procedures applicable before Circuit Judges;
             record to be made by electronic recording device.

             POST CONVICTION RELIEF MOTION
             Pursuant to Local Rule 67.7, case __ assigned __ reassigned to Division for hearing and
             determination.

      X      ASSIGNMENT TO CIRCUIT JUDGE
             Case __ assigned _X_ reassigned to Division 12 for hearing and determination.

             CASE SET FOR HEARING
             Case set for hearing on                       at                 .

                                                                So Ordered:


                                                                Honorable Gloria C. Reno
                                                                Presiding Judge




AMEMO     10/18
                                                                                                 Electronically Filed - St Louis County - March 12, 2019 - 01:23 PM
Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 26 of 30 PageID #: 29



            IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI
                            21st JUDICIAL CIRCUIT

                                                )
BTR, P.C.                                       )
                                                )
      Petitioner,                               )
vs.                                             )
                                                )         Cause No: 19SL-CC00656
City of Chesterfield, Missouri                  )
                                                )         Division No.: 12
      Respondent.                               )
                                                )
                                                )
                                                )
                                                )
                                                )
                           PETITIONER NOTICE OF HEARING

       PLEASE TAKE NOTICE that the undersigned counsel for Petitioner BTR, P.C. will call

the cause for hearing on April 26, 2019 at 10:30 a.m. (or soon thereafter as these matters may

be heard) in Division 12 [Honorable Stanley James Wallach] of the Circuit Court of the County

of St. Louis, Missouri, located at 105 S. Central Ave., Clayton, Missouri 63105.


       Dated: March 12, 2019                             KAZANAS LC

                                                         By: /s/ Chantal B. Methot
                                                         DAN J. KAZANAS, #31056
                                                         CHANTAL B. METHOT, #60604
                                                         321 West Port Plaza Drive, Suite 201
                                                         Saint Louis, Missouri 63146
                                                         (314) 499-8174 (Phone)
                                                         (314) 499-8173 (Facsimile)
                                                         dan.kazanas@global-lawfirm.com
                                                         chantal.methot@global-lawfirm.com

                                                        ATTORNEYS FOR PETITIONER
                                                                                                  Electronically Filed - St Louis County - March 12, 2019 - 01:23 PM
Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 27 of 30 PageID #: 30



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that an exact copy of the foregoing pleading was served
upon each counsel of record via the Missouri eFiling System, which will send notification of
such filing as of this March 12, 2019.

                                           KAZANAS LC

                                           By: /s/ Chantal B. Methot
                                              CHANTAL B. METHOT, #60604




                                              2
            Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 28 of 30 PageID #: 31

               IN THE 21ST JUDICIAL CIRCUIT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC00656
 STANLEY JAMES WALLACH
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address:
 BTR, P.C.                                                      DAN J KAZANAS
                                                                321 WEST PORT PLAZA DR.
                                                                SUITE 201                                                 SHERIFF FEE
                                                                SAINT LOUIS, MO 63146                                        PAID
                                                          vs.   (314) 499-8174
 Defendant/Respondent:                                          Date, Time and Location of Court Appearance:
 CITY OF CHESTERFIELD, MISSOURI                                 26-APR-2019, 10:30 AM
 Nature of Suit:                                                RM. 480 NORTH, DIV 12
 CC Other Real Estate Actions                                   ST LOUIS COUNTY COURT BUILDING
                                                                105 SOUTH CENTRAL AVENUE
                                                                CLAYTON, MO 63105                                          (Date File Stamp)
                                                 Summons (Condemnation)
  The State of Missouri To: CITY OF CHESTERFIELD, MISSOURI
                            Alias:
  VICKIE HASS, CITY CLERK
  690 CHESTERFIELD PKWY WEST
  CHESTERFIELD, MO 63017
                               You are summoned to appear before this court on the date, time, and location above, where and
                               when the attached petition of the plaintiff/petitioner in condemnation shall be heard by the court.
                               The court shall decide if the relief sought in the petition should be granted and, if so, appoint
      COURT SEAL OF
                               commissioners to assess the damages which you may sustain. Failure to appear or plead to the
                               petition shall result in judgment by default being taken against you for the appointment of
                               condemnation commissioners to assess the damages you may have sustained and for the relief
                               demanded in the petition.

                               If you have a disability requiring special assistance for your court appearance, please contact the
                               court at least 48 hours in advance of scheduled hearing.
    ST. LOUIS COUNTY
                                    ____3-18-2019______                                  /s/ Lakrisha Gardner
                                                                                __________________________________________
                                                  Date                                                       Clerk
                               Further Information:
                               LG
                                                          Sheriff’s or Server’s Return
  Note to serving officer: Service must not be made less than ten days from the date the defendant/respondent is to appear in court.
  I certify that I have served the above summons by: (check one)
      delivering a copy of the summons and a copy of the petition to the defendant/respondent.
      leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
       ________________________________________, a person of the defendant’s/respondent’s family over the age of 15 years
       who permanently resides with the defendant/respondent.
      (for service on a corporation) delivering a copy of the summons and a copy of the petition to:
       ___________________________________________________ (name) __________________________________________ (title).
      other: __________________________________________________________________________________________________.
  Served at _____________________________________________________________________________________ (address) in
  _________________________________ (County/City of St. Louis), MO, on ______________________ (date) at _________________ (time).

     _________________________________________________                             ______________________________________________________
                      Printed Name of Sheriff or Server                                           Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                Subscribed and sworn to before me on ___________________________________ (date).
           (Seal)
                                My commission expires: _______________________               ______________________________________________
                                                                         Date                               Notary Public




OSCA (06-18) SM40 (SMCD) For Court Use Only: Document Id # 19-SMCD-7                     1                             Rule 86.05; 523.030 RSMo
           Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 29 of 30 PageID #: 32
   Sheriff’s Fees, if applicable
   Summons                       $
   Non Est                       $
   Sheriff’s Deputy Salary
   Supplemental Surcharge        $  10.00
   Mileage                       $                 (______ miles @ $.______ per mile)
   Total                         $
   A copy of the summons and a copy of the motion must be served on each petitioner. For methods of service on all classes of suits,
   see Supreme Court Rule 54.




OSCA (06-18) SM40 (SMCD) For Court Use Only: Document Id # 19-SMCD-7              1                              Rule 86.05; 523.030 RSMo
Case: 4:19-cv-00929-AGF Doc. #: 1-1 Filed: 04/18/19 Page: 30 of 30 PageID #: 33
